MEMORANDUM**
Wanes Kaprelian, a native and citizen of Syria, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying Kaprelian’s motion to apply for adjustment of status. We dismiss the petition for review.
Regarding the BIA’s September 17, 2002 order denying Kaprelian’s motion to reopen, we lack jurisdiction to review Karpelian’s contention that the BIA should have exercised its sua sponte power to reopen his deportation proceedings. See Abassi v. INS, 305 F.3d 1028, 1032 (9th Cir.2002).
We also lack jurisdiction to consider Kaprelian’s contentions regarding the merits of the BIA’s prior orders denying Kaprelian’s prior motions to reopen because the petition for review is not timely as to any of those orders. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.